DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to After Final Consideration (PTO/SB/434) and amendments filed on 03/01/2021. Claims 1-4, 8-11, 13-15 and 17-25 remain pending in this application.

Allowable Subject Matter
	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-20 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “analyzing, by a computing device from the database, the query log for the logical layer in the database to identify a subset of query paths traversing more than a threshold number of nodes within the logical layer; identifying, by the computing device, a repeated query path within the subset of query paths having unconnected common end nodes corresponding to a pair of entities of the plurality of entities within the logical layer; identifying, by the computing device, a logical relationship between the pair of entities of the plurality of entities within the logical layer; updating, by the computing device, the metadata in the database to create a directional link between the pair of entities, wherein the directional link comprises a new directional edge between the common end nodes resulting in updated graph metadata for an updated directed graph data structure that defines the directed graph data structure for the logical layer and includes the new directional edge between the common end nodes; receive, from a client device over a network, an input query comprising a conversational input; determine an intent of the input query by applying natural language processing to the conversational input; generate a query statement for searching the logical layer based at least in part on the intent of the input query, wherein the database utilizes the updated graph metadata to execute the query statement and obtain a result for the query statement that reflects the new directional edge between the common end nodes; and provide, to the client device over the network, a conversational response to the input query based on the result.”.
The prior art teaches “Data management system and method using nonvolatile and volatile memories and linked lists to sequentially store data records of different category types” (Binz; US 8762624 B2), “Metadata tagging system for a diabetes management system of devices” (Reinke; US 20140172449 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626